 
Exhibit 10.1
Mindspeed Technologies, Inc.

2003 Long-Term Incentives Plan,
as amended and restated
As of January 19, 2009
 
Section 1: Purpose
 
The purpose of the Mindspeed Technologies, Inc. 2003 Long-Term Incentives Plan
(as amended and restated, the “Plan”) is to provide incentive compensation to
officers, executives and other employees, and prospective employees, contractors
and consultants of the Company and its Subsidiaries; to attract and retain
individuals of outstanding ability; and to align the interests of such persons
with the interests of the Company’s shareholders.
 
Section 2: Definitions
 
The following terms, as used herein, shall have the meaning specified:
 
“Award” means an award granted pursuant to Section 4.
 
“Award Agreement” means a letter to a Participant, together with the terms and
conditions applicable to an Award granted to the Participant, issued by the
Company, as described in Section 6.
 
“Board of Directors” means the Board of Directors of the Company as it may be
comprised from time to time.
 
“Code” means the Internal Revenue Code of 1986, and any successor statute, as it
or they may be amended from time to time.
 
“Committee” means the Compensation and Management Development Committee of the
Board of Directors as it may be comprised from time to time or another committee
of the Board of Directors designated by the Board of Directors to administer the
Plan.
 
“Company” means Mindspeed Technologies, Inc., a Delaware corporation, and any
successor corporation.
 
“Conexant” means Conexant Systems, Inc., a Delaware corporation, and any
successor corporation.
 
“Employee” means, subject to the exclusions set forth below, an individual who
was hired (and advised that he or she was being hired) directly by the Company
or a Subsidiary as a regular employee and who at the time of grant of an Award
performs regular employment services directly for the Company or a Subsidiary,
but shall not include (a) members of the Board of Directors who are not also
employees of the Company or a Subsidiary or (b) any individuals who work, or who
were hired to work, or who were advised that they work: (i) as independent
contractors or employees of independent contractors; (ii) as temporary
employees, regardless of the length of time that they work at the Company or a
Subsidiary; (iii) through a temporary employment agency, job placement agency,
or other third party; or (iv) as part of an employee leasing arrangement between
the Company or a Subsidiary and any third party. For the purposes of the Plan,
the exclusions described above shall remain in effect even if the described
individual could otherwise be construed as an employee under any applicable
common law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, as it may be amended from time to time.
 
“Executive Officer” means an Employee who is an executive officer of the Company
as defined in Rule 3b-7 under the Exchange Act (or any successor provision).
 
“Fair Market Value” means the closing sale price of the Stock as reported on the
Nasdaq Stock Market or such other national securities exchange or automated
inter-dealer quotation system on which the Stock has


1



--------------------------------------------------------------------------------



 



been duly listed and approved for quotation and trading on the relevant date, or
if no sale of the Stock is reported for such date, the next preceding day for
which there is a reported sale.
 
“Incentive Stock Option” means an option to purchase Stock that is granted
pursuant to Section 4(b) or pursuant to any other plan of the Company or a
Subsidiary that complies with Code Section 422.
 
“Immediate Family” means a participant’s spouse and natural, adopted or
step-children and grandchildren.
 
“Mindspeed Distribution Date” means the date on which Conexant completes the pro
rata distribution of all outstanding Stock to Conexant shareowners.
 
“Non-Employee” means an individual who at the time of grant of an Award (a) has
been extended an offer of employment with the Company or a Subsidiary but who
has not yet accepted the offer and become an Employee, or (b) performs
consulting, contracting or other services for the Company or a Subsidiary other
than in a capacity as an Employee or who has been extended an offer to perform
consulting, contracting or other services for the Company or a Subsidiary, but
shall not include members of the Board of Directors.
 
“Non-Qualified Stock Option” shall have the meaning set forth in Section 4(a).
 
“Participant” means any Employee or Non-Employee who has been granted an Award
pursuant to the Plan.
 
“Restricted Stock” shall have the meaning set forth in Section 4(c).
 
“Restricted Stock Units” shall have the meaning set forth in Section 4(f).
 
“SARs” shall have the meaning set forth in Section 4(e).
 
“Stock” means shares of common stock, par value $.01 per share, of the Company,
or any security of the Company issued in substitution, exchange or lieu thereof.
 
“Subsidiary” means any corporation or other entity in which the Company,
directly or indirectly, controls 50% or more of the total combined voting power
of such corporation or other entity.
 
“Ten-Percent Shareholder” means any person who owns, directly or indirectly, on
the relevant date, securities having ten percent (10%) or more of the combined
voting power of all classes of the Company’s securities or of its parent or
subsidiaries. For purposes of applying the foregoing ten percent (10%)
limitation, the rules of Code Section 424(d) shall apply.
 
“Unrestricted Stock” shall have the meaning set forth in Section 4(d).
 
Section 3: Eligibility
 
Persons eligible for Awards shall consist of Employees and Non-Employees whose
performance or potential contribution, in the judgment of the Committee, will
benefit the future success of the Company and/or a Subsidiary. Notwithstanding
the foregoing, only Employees will be eligible for Awards of Incentive Stock
Options, Restricted Stock, Restricted Stock Units and/or Unrestricted Stock
under the Plan and only Employees who are foreign nationals or employed outside
the United States will be eligible for Awards of SARs under the Plan.
 
Section 4: Awards
 
The Committee may grant any of the following types of Awards, either singly, in
tandem or in combination with other types of Awards, as the Committee may in its
sole discretion determine:
 
a. Non-Qualified Stock Options.  A “Non-Qualified Stock Option” is an Award to
an Employee or Non-Employee in the form of an option to purchase a specific
number of shares of Stock exercisable at such time or times, and during such
specified time not to exceed ten (10) years, as the Committee may determine, at
a price not less than 100% of the Fair Market Value of the Stock on the date the
option is granted.
 
(i) The purchase price of the Stock subject to the option may be paid in cash.
At the discretion of the Committee, the purchase price may also be paid by the
tender of Stock (the value of such Stock shall be its


2



--------------------------------------------------------------------------------



 



Fair Market Value on the date of exercise), or through a combination of Stock
and cash, or through such other means as the Committee determines are consistent
with the Plan’s purpose and applicable law. No fractional shares of Stock will
be issued or accepted.
 
(ii) Without limiting the foregoing, the Committee may permit Participants,
either on a selective or aggregate basis, to simultaneously exercise options and
sell the shares of Stock thereby acquired, pursuant to a brokerage or similar
arrangement approved in advance by the Committee, and use the proceeds from such
sale as payment of the purchase price of such Stock and any applicable
withholding taxes.
 
(iii) Dividends and dividend equivalents shall not be paid on Non-Qualified
Stock Options.
 
b. Incentive Stock Options.  An Incentive Stock Option is an Award to an
Employee in the form of an option to purchase a specified number of shares of
Stock that complies with the requirements of Code Section 422, which option
shall, subject to the following provisions, be exercisable at such time or
times, and during such specified time, as the Committee may determine.
 
(i) The aggregate Fair Market Value (determined at the time of the grant of the
Award) of the shares of Stock subject to Incentive Stock Options which are
exercisable by one person for the first time during a particular calendar year
shall not exceed $100,000.
 
(ii) No Incentive Stock Option may be granted under the Plan after June 27,
2013.
 
(iii) No Incentive Stock Option may be exercisable more than:
 
(A) in the case of an Employee who is not a Ten-Percent Shareholder on the date
the option is granted, ten (10) years after the date the option is granted, and
 
(B) in the case of an Employee who is a Ten-Percent Shareholder on the date the
option is granted, five (5) years after the date the option is granted.
 
(iv) The exercise price of any Incentive Stock Option shall not be less than:
 
(A) in the case of an Employee who is not a Ten-Percent Shareholder on the date
the option is granted, the Fair Market Value of the Stock subject to the option
on such date; and
 
(B) in the case of an Employee who is a Ten-Percent Shareholder on the date the
option is granted, 110% of the Fair Market Value of the Stock subject to the
option on such date.
 
(v) The Committee may provide that the exercise price of an Incentive Stock
Option may be paid by one or more of the methods available for paying the
exercise price of a Non-Qualified Stock Option.
 
(vi) Dividends and dividend equivalents shall not be paid on Incentive Stock
Options.
 
c. Restricted Stock.  Restricted Stock is an Award of Stock that is issued to an
Employee subject to restrictions on transfer and such other restrictions on
incidents of ownership as the Committee may determine. Subject to such
restrictions, a Participant as owner of shares of Restricted Stock shall have
the rights of a holder of shares of Stock, except that the Committee shall
provide at the time of the Award that any dividends or other distributions paid
on the Restricted Stock while subject to such restrictions shall be reinvested
in Stock and held subject to the same restrictions as the Restricted Stock and
such other terms and conditions as the Committee shall determine. Shares of
Restricted Stock shall be registered in the name of the Participant and, at the
Company’s sole discretion, (i) shall be held in book-entry form subject to the
Company’s instructions until the restrictions relating thereto lapse, or
(ii) shall be evidenced by a certificate, which shall bear an appropriate
restrictive legend, shall be subject to appropriate stop-transfer orders and
shall be held in custody by the Company until the restrictions relating thereto
lapse, and the Participant shall deliver to the Company a stock power endorsed
in blank relating to the Restricted Stock.
 
d. Unrestricted Stock.  Unrestricted Stock is an Award of Stock that is issued
to an Employee without any restrictions, as the Committee in its sole discretion
shall determine, including the issuance of Unrestricted Stock pursuant to awards
conditioned upon the achievement of performance or other vesting requirements
(as may be established by the Committee) prior to the delivery of such
Unrestricted Stock. A Participant shall not


3



--------------------------------------------------------------------------------



 



be required to make any payment for Unrestricted Stock. Upon receipt of shares
of Unrestricted Stock, the Participant as owner of such shares shall have the
rights of a holder of shares of Stock, including the right to vote the
Unrestricted Stock and to receive dividends and distributions thereon.
 
e. Stock Appreciation Rights (SARs).  A SAR is the right to receive a payment
measured by the increase in the Fair Market Value of a specified number of
shares of Stock from the date of grant of the SAR to the date on which the
Employee exercises the SAR. The payment to which the Employee is entitled on
exercise of a SAR may be in cash, in Stock valued at Fair Market Value on the
date of exercise or partly in cash and partly in Stock, as the Committee may
determine. Dividends and dividend equivalents shall not be paid on SARs.
 
f. Restricted Stock Units.  A Restricted Stock Unit is an Award which may be
earned in whole or in part upon the passage of time or the attainment of
performance criteria established by the Committee and which may be settled for
cash, Stock or other securities or a combination of cash, Stock or other
securities as established by the Committee. Dividend equivalents declared prior
to the settlement of Restricted Stock Units shall not be paid until the
settlement of the underlying Restricted Stock Units.
 
Section 5: Shares of Stock Available Under Plan
 
a. Subject to adjustment as set forth in Section 9, the maximum number of shares
of Stock that may be delivered pursuant to the Plan shall be 6,675,000 (six
million six hundred seventy-five thousand). Subject to the maximum number of
shares available under the Plan, no more than 2,900,000 (two million nine
hundred thousand) shares shall be available for Awards other than Incentive
Stock Options, Non-Qualified Stock Options and SARs, specifically no more than
2,300,000 (two million three hundred thousand) shares shall be available for
Awards of Restricted Stock and Restricted Stock Units (to the extent settled in
Stock) and no more than 600,000 (six hundred thousand) shares shall be available
for Awards of Unrestricted Stock. In addition, SARs shall be granted with
respect to no more than 10,000 (ten thousand) shares of Stock. No single
Participant shall receive, in any one calendar year, Awards which exceed
(i) options (whether Non-Qualified Stock Options or Incentive Stock Options)
with respect to 180,000 (one hundred eighty thousand) shares of Stock,
(ii) 50,000 (fifty thousand) shares of Restricted Stock and Restricted Stock
Units (to the extent settled in Stock) or (iii) 50,000 (fifty thousand) shares
of Unrestricted Stock, in each case subject to adjustment as set forth in
Section 9.
 
b. Shares of Stock with respect to the unexercised, undistributed or unearned
portion of any terminated or forfeited Award shall be available for further
Awards in addition to the Plan reserve of shares of Stock available under
Section 5(a). Additional rules for determining the number of shares of Stock
granted under the Plan may be adopted by the Committee, as it deems necessary
and appropriate.
 
c. The Stock that may be delivered pursuant to an Award under the Plan may be
treasury or authorized but unissued Stock, or Stock may be acquired,
subsequently or in anticipation of the transaction, in the open market to
satisfy the requirements of the Plan.
 
Section 6: Award Agreements.
 
Each Award under the Plan shall be evidenced by an Award Agreement. Each Award
Agreement shall set forth the number of shares of Stock subject to the Award and
shall include the terms set forth below and such other terms and conditions
applicable to the Award, as determined by the Committee, not inconsistent with
the terms of the Plan. Notwithstanding the foregoing, the provisions of
subsection (b) below may be modified to the extent deemed advisable by the
Committee in Award Agreements pertaining to Non-Employees providing consulting,
contracting or other services to the Company or a Subsidiary. In the event of
any conflict between an Award Agreement and the Plan, the terms of the Plan
shall govern.
 
a. Transferability.  A provision stating that an Award may not be transferred or
assigned other than (i) by will or by the laws of descent and distribution; or
(ii) by gift to members of the Participant’s Immediate Family or to a trust
established for the benefit of one or more members of the Participant’s
Immediate Family.


4



--------------------------------------------------------------------------------



 



b. Termination of Employment.
 
(i) A provision describing the treatment of an Award in the event of the
Retirement, Disability, death or other termination of a Participant’s employment
with the Company or a Subsidiary, including, but not limited to, the definitions
of Retirement and Disability and terms relating to the vesting, time for
exercise, forfeiture or cancellation of an Award in such circumstances.
Participants who terminate employment due to Retirement, Disability or death
prior to the satisfaction of applicable conditions and restrictions associated
with their Awards may be entitled to prorated Awards as and to the extent
determined by the Committee.
 
(ii) A provision describing the treatment of an Award in the event of (A) a
transfer of an Employee from the Company to a Subsidiary or an affiliate of the
Company, whether or not incorporated, or vice versa, or from one Subsidiary or
affiliate of the Company to another or (B) a leave of absence, duly authorized
in writing by the Company.
 
(iii) A provision stating that in the event the Participant’s employment is
terminated for Cause (as defined in the Award Agreement), anything else in the
Plan or Award Agreement to the contrary notwithstanding, all Awards granted to
the Participant shall immediately terminate and be forfeited.
 
c. Rights as a Shareholder.  A provision stating that a Participant shall have
no rights as a shareholder with respect to any Stock covered by an Award until
the date the Participant becomes the holder of record thereof. Except as
provided in Section 9, no adjustment shall be made for dividends or other
rights, unless the Award Agreement specifically requires such adjustment.
 
d. Withholding.  A provision requiring the withholding of applicable taxes
required by law from all amounts paid in satisfaction of an Award. A Participant
may satisfy the withholding obligation by paying the amount of any taxes in cash
or, with the approval of the Committee, shares of Stock may be delivered to the
Company or deducted from the payment or, in accordance with Section 4(a)(ii),
sold to satisfy the obligation in full or in part. If such tax withholding
obligation is paid in shares of Stock, tax amounts shall be limited to the
statutory minimum as required by law.
 
e. Treatment of Options.  Each Award of an option shall state whether it will or
will not be treated as an Incentive Stock Option.
 
f. Performance Conditions.  The Committee may condition, or provide for the
acceleration of, the exercisability or vesting of any Award upon such
prerequisites as it, in its sole discretion, deems appropriate, including, but
not limited to, achievement of specific objectives, whether absolute or relative
to a peer group or index designated by the Committee, with respect to one or
more measures of the performance of the Company and/or one or more Subsidiaries,
including, but not limited to, earnings per share, revenue, net income, net
operating income, earnings before interest, taxes, depreciation and amortization
(EBITDA), stock price, total shareholder return, operating margin, gross margin,
return on equity, return on assets, return on investment, operating income,
pre-tax profit, cash flow, expenses, earnings before interest, taxes and
depreciation, economic value added and market share. At the time it sets the
performance measures, the Committee may determine to include or exclude
extraordinary, unusual, nonrecurring or other items. Such performance objectives
shall be determined in accordance with the Company’s audited financial
statements, to the extent applicable, and so that a third party having knowledge
of the relevant facts could determine whether such performance objectives are
met.
 
Section 7: Amendment and Termination
 
The Board of Directors may at any time amend, suspend or discontinue the Plan,
in whole or in part, provided, however, that no such action shall be effective
without the approval of the shareholders of the Company to the extent that such
approval is necessary to comply with any tax or regulatory requirement
applicable to the Plan; and provided, further, that subject to Section 9, no
such action shall impair the rights of any holder of an Award without the
holder’s consent. The Committee may at any time alter or amend any or all Awards
and Award Agreements under the Plan to the extent permitted by law, except that,
subject to the provisions of Section 9, no such alteration or amendment shall
impair the rights of any holder of an Award without the holder’s consent.
Notwithstanding the foregoing and subject to Section 10(n), no such action may,
without approval of the shareholders of the Company, increase the number of
shares of Stock with respect to which Awards may be granted or reduce the
exercise price of any Option or SAR below Fair Market Value on the date of
grant.


5



--------------------------------------------------------------------------------



 



Section 8: Administration
 
a. The Plan and all Awards shall be administered by the Committee. The members
of the Committee shall be designated by the Board of Directors from among its
members who are not eligible for Awards under the Plan.
 
b. Any member of the Committee who, at the time of any proposed grant of one or
more Awards, is not a “Non-Employee Director” as defined in Rule 16b-3(b)(3)(i)
under the Exchange Act (or any successor provision) shall abstain from and take
no part in the Committee’s action on the proposed grant.
 
c. The Committee and others to whom the Committee has delegated such duties
shall keep a record of all their proceedings and actions and shall maintain all
such books of account, records and other data as shall be necessary for the
proper administration of the Plan.
 
d. The Company shall pay all reasonable expenses of administering the Plan,
including, but not limited to, the payment of professional fees.
 
e. The Committee may appoint such accountants, counsel and other experts as it
deems necessary or desirable in connection with the administration of the Plan.
Subject to the express provisions of the Plan, the Committee may delegate to the
officers or employees of the Company and its Subsidiaries the authority to
execute and deliver such instruments and documents, to do all such acts and
things, and to take all such other steps deemed necessary, advisable or
convenient for the effective administration of the Plan in accordance with its
terms and purpose.
 
f. The Committee may adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by employees who are foreign
nationals or employed outside the U.S. Without limiting the foregoing, the
Committee may authorize supplementary plans applicable to Employees subject to
the tax laws of one or more countries other than the United States in order to
provide for the grant of Non-Qualified Stock Options, Restricted Stock,
Restricted Stock Units, Unrestricted Stock or SARs to such Employees on terms
and conditions, consistent with the Plan, determined by the Committee which may
differ from the terms and conditions of other Awards in those forms pursuant to
the Plan for the purpose of complying with the conditions for qualification of
Awards for favorable treatment under foreign tax laws.
 
g. Subject to the express provisions of the Plan, the Committee shall have the
power (i) to implement (including the power to delegate such implementation to
appropriate officers of the Company), interpret and construe the Plan and Awards
and Award Agreements or other documents defining the rights and obligations of
the Company and Participants hereunder and thereunder, (ii) to determine all
questions arising hereunder and thereunder, and (iii) to adopt and amend such
rules and regulations for the administration hereof and thereof as it may deem
desirable. The interpretation and construction by the Committee of any
provisions of the Plan or of any Award or Award Agreement shall be conclusive
and binding. Any action taken by, or inaction of, the Committee relating to the
Plan or any Award or Award Agreement shall be within the discretion of the
Committee and shall be conclusive and binding upon all persons. Subject only to
compliance with the express provisions hereof, the Committee may act in its
discretion in matters related to the Plan and any and all Awards and Award
Agreements. The Committee’s determinations under the Plan need not be uniform
and may be made by it selectively among Employees and Non-Employees who receive,
or who are eligible to receive, Awards under the Plan, whether or not such
persons are similarly situated.
 
h. It is the intent of the Company that the Plan and Awards hereunder satisfy,
and be interpreted in a manner that satisfy, in the case of Participants who are
or may be Executive Officers, the applicable requirements of Rule 16b-3 under
the Exchange Act, so that such persons will be entitled to the benefits of
Rule 16b-3, or other exemptive rules under Section 16 of the Exchange Act, and
will not be subjected to avoidable liability under Section 16(b) of the Exchange
Act.
 
i. The Committee may delegate, and revoke the delegation of, all or any portion
of its authority and powers under the Plan to the Chief Executive Officer of the
Company, except that the Committee may not delegate any discretionary authority
with respect to substantive decisions or functions regarding the Plan or Awards
to the extent (i) related to Awards granted to Executive Officers,
(ii) inconsistent with the intent expressed in Section 8(h) or (iii) prohibited
by applicable law.


6



--------------------------------------------------------------------------------



 



Section 9: Adjustment Provisions
 
a. In the event of any change in or affecting the outstanding shares of Stock by
reason of a stock dividend or split, recapitalization, reclassification, merger
or consolidation (whether or not the Company is a surviving corporation),
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property, the
Board of Directors shall make or take such amendments to the Plan and
outstanding Awards and Award Agreements and such adjustments and actions
hereunder and thereunder as it deems appropriate, in its sole discretion, under
the circumstances, and its determination in that respect shall be final and
binding. Such amendments, adjustments and actions may include, but are not
limited to, changes in the number of shares of Stock (or other securities) then
remaining subject to the Plan, and the maximum number of shares that may be
delivered to any single Participant pursuant to the Plan, including those that
are then covered by outstanding Awards, or accelerating the vesting of
outstanding Awards. No fractional interests will be issued under the Plan
resulting from any adjustments.
 
b. The Committee shall make any further adjustments as it deems necessary to
ensure equitable treatment of any holder of an Award as the result of any
transaction affecting the securities subject to the Plan not described in (a),
or as is required or authorized under the terms of any applicable Award
Agreement.
 
c. The existence of the Plan and the Awards granted hereunder shall not affect
or restrict in any way the right or power of the Board of Directors or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, any merger or consolidation of the Company, any issue of bonds,
debentures, preferred or prior preference stock or other securities ahead of or
affecting the Stock or the rights thereof, the dissolution or liquidation of the
Company or any sale or transfer of all or any part of its assets or business, or
any other corporate act or proceeding.
 
Section 10: Miscellaneous
 
a. Other Payments or Awards.  Nothing contained in the Plan shall be deemed in
any way to limit or restrict the Company or a Subsidiary from making any award
or payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.
 
b. Payments to Other Persons.  If payments are legally required to be made to
any person other than the person to whom any amount is made available under the
Plan, payments shall be made accordingly. Any such payment shall be a complete
discharge of the liability hereunder.
 
c. Unfunded Plan.  The Plan shall be unfunded. No provision of the Plan or any
Award or Award Agreement shall require the Company or a Subsidiary, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company or a Subsidiary
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for such
purposes. Participants shall have no rights under the Plan other than as
unsecured general creditors of the Company or a Subsidiary, except that insofar
as they may have become entitled to payment of additional compensation by
performance of services, they shall have the same rights as other employees or
consultants, as applicable, under generally applicable law.
 
d. Limits of Liability.  Any liability of the Company or a Subsidiary to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement. Neither the Company or
its Subsidiaries, nor any member of the Board of Directors or of the Committee,
nor any other person participating in any determination of any question under
the Plan, or in the interpretation, administration or application of the Plan,
shall have any liability to any party for any action taken, or not taken, in
good faith under the Plan.
 
e. Rights of Employees and Non-Employees.  Status as an eligible Employee or
Non-Employee shall not be construed as a commitment that any Award shall be made
under the Plan to such eligible Employee or Non-Employee or to eligible
Employees or Non-Employees generally. Nothing contained in the Plan or in any
Award Agreement shall confer upon any Employee or Non-Employee any right to
continue in the employ or other service of or, in the case of prospective
employees, contractors or consultants, become employed by or render service to
the Company or a Subsidiary or constitute any contract or limit in any way the
right of the Company or a Subsidiary to


7



--------------------------------------------------------------------------------



 



change such person’s compensation or other benefits or, in the case of
prospective employees, contractors or consultants, prospective compensation or
benefits or to terminate the employment or other service or, in the case of
prospective employees, contractors or consultants, withdraw an offer of
employment or offer to retain such person with or without cause.
 
f. Section Headings.  The section headings contained herein are for the purpose
of convenience only, and in the event of any conflict, the text of the Plan,
rather than the section headings, shall control.
 
g. Gender, Etc.  In interpreting the Plan, the masculine gender shall include
the feminine, the neuter gender shall include the masculine or feminine, and the
singular shall include the plural unless the context clearly indicates
otherwise.
 
h. Invalidity.  If any term or provision contained herein or in any Award
Agreement shall to any extent be invalid or unenforceable, such term or
provision, to the extent practicable, will be reformed so that it is valid and
as consistent as possible with the original provisions hereof, and such
invalidity or unenforceability shall not affect any other provision or part
thereof.
 
i. Applicable Law.  The Plan, the Award Agreements and all actions taken
hereunder or thereunder shall be governed by, and construed in accordance with,
the laws of the State of Delaware without regard to the conflict of law
principles thereof.
 
j. Compliance with Laws.  Notwithstanding anything contained herein or in any
Award Agreement to the contrary, the Company shall not be required to sell or
deliver shares of Stock or other securities hereunder or thereunder if the sale
or delivery thereof would constitute a violation by the Participant or the
Company of any provisions of any law or regulation of any governmental authority
or any national securities exchange or interdealer quotation system, and as a
condition of any sale or delivery the Company may require such agreements or
undertakings, if any, as the Company may deem necessary or advisable in its
discretion to assure compliance with any such law or regulation.
 
k. Effective Date and Term.  The Plan was adopted by the Board of Directors of
the Company and approved by the sole shareholder of the Company to be effective
as of the Mindspeed Distribution Date. The Plan shall remain in effect until all
Awards granted under the Plan have been exercised or terminated under the terms
of the Plan and applicable Award Agreements, provided that Awards under the Plan
may only be granted within ten (10) years from the effective date of the Plan.
 
l. Awards for Compensation Purposes Only.  The Plan is not intended to
constitute an “employee benefit plan” within the meaning of Section 3(3) of
ERISA.
 
m. Plan History.  The Plan was amended and restated effective July 1, 2008 to
adjust (in accordance with Section 9 of the Plan) the number of shares of Stock
available under the Plan, the limits on the number of shares of Stock that may
be granted as certain Awards and the annual limits of Awards that may be granted
to Participants (as set forth in Section 5(a) of the Plan) after giving effect
to a 1-for-5 reverse stock split of the Company’s Stock, which became effective
at 11:59 p.m. EDT on June 30, 2008. Such amendment and restatement was not
subject to the approval of the Company’s shareholders.
 
n. Repricings.  Except in connection with a corporate transaction (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the terms of outstanding Awards
may not be amended to reduce the exercise price of outstanding Incentive Stock
Options, Non-Qualified Stock Options or SARs or cancel outstanding Incentive
Stock Options, Non-Qualified Stock Options or SARs in exchange for cash, other
Awards or Incentive Stock Options, Non-Qualified Stock Options or SARs with an
exercise price that is less than the exercise price of the original Incentive
Stock Options, Non-Qualified Stock Options or SARs without shareholder approval.


8